 



Exhibit 10.3
ESCROW AGREEMENT
     AGREEMENT, dated as of January 11, 2007, among Hythiam, Inc. (“Buyer”),
Woodcliff Healthcare Investment Partners LLC (the “Company”), Mr. Nicholas Lewin
(“Lewin”), Thelen Reid Brown Raysman & Steiner LLP, a California limited
liability partnership engaged in the practice of law, as escrow agent (the
“Escrow Agent”) and, for the limited purposes set forth in Section 4 below, the
remaining signatories to this Agreement.
WITNESSETH:
     WHEREAS, pursuant to that certain letter of intent dated as of the date
first set forth above (“LOI”), and the Purchase Agreement (“Purchase Agreement”)
attached thereto, by and among Buyer, Company, and the members of the Company
(“Sellers”), the Buyer has agreed to pay to the Sellers the sum of $9,000,000 in
cash (“Escrowed Cash”) and 215,053 shares of the Buyer’s common stock or cash in
lieu thereof (determined as provided in the Purchase Agreement) (“Escrowed
Shares” and, together with the Escrowed Cash, the “Escrowed Consideration”);
     WHEREAS, $3,600,000 of the Escrowed Cash will be paid to Escrow Agent on
the date of the LoI and the remaining Escrowed Cash will be paid at the Closing
(as defined in the Purchase Agreement);
     WHEREAS, Pursuant to the Purchase Agreement Sellers have appointed Lewin to
act as their agent and sole representative in the execution of this Agreement
and the disbursement of the Escrowed Consideration; and
     WHEREAS, pursuant to the Purchase Agreement, Buyer, Company, Lewin and
Escrow Agent have agreed to enter into this Escrow Agreement pursuant to which
the Escrowed Consideration will be deposited with the Escrow Agent;
     NOW, THEREFORE, for and in consideration of the mutual premises herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties hereto agree as follows:

1.   Appointment of Escrow Agent. Buyer and Lewin, as Sellers’ representative,
hereby each appoint Thelen Reid Brown Raysman & Steiner LLP as the Escrow Agent
in accordance with the terms and conditions set forth herein, and the Escrow
Agent hereby accepts such appointment.

2.   Investment of Escrowed Cash. The Escrow Agent shall invest the Escrowed
Cash in accordance with its customary practices and procedures with respect to
the holding of funds deposited with it in escrow. Buyer and Lewin, as Sellers’
representative, acknowledge and agree that the investment of the Escrowed Cash
in overnight investments with the Escrow Agent’s bank, or other similar
short-term investment programs made available by the Escrow Agent’s bank, shall
be deemed to be satisfactory investment of the Escrowed Cash, and the Escrow
Agent shall have no liability to Buyer or Sellers by reason of its investment of
the Escrowed Cash in such manner.

- 1 -



--------------------------------------------------------------------------------



 



3.   Disbursement of Escrowed Consideration.

       (i) Break-Up Fee. Upon the occurrence of the events specified in
paragraph 6 the LOI and notice from Lewin and Buyer that such events have
occurred, the Escrow Agent will disburse the amount of $3,600,000 of the
Escrowed Cash to Lewin or Hythiam, as appropriate.
       (ii) At Closing. Upon receipt by the Escrow Agent of the full amount of
the Escrowed Cash and notice from Buyer and Lewin that the parties’ respective
conditions to closing have been satisfied or waived, Escrow Agent shall disburse
the Escrowed Cash as follows:

  (a)   first, to Bessemer Trust Company (“Bessemer”) in the amount of
$1,000,000 plus the accrued but unpaid interest indicated on the pay-off notice
sent by Bessemer to the Escrow Agent, in full repayment of a loan from Bessemer
to the Company evidenced by that certain Secured Term Note (Variable Rate/Fixed
Rate), dated October 25, 2006, made by the Company to the order of Bessemer (the
“Bessemer Note”);     (b)   second, to the following individuals (the “Member
Creditors”) in the following amounts in full satisfaction of all loans by such
individuals to the Company:

          Lender   Full Repayment Amount
Tanglewood Investment Partners
  $ 28,750  
Richard Danzig
  $ 28,750  
Tony Milone
  $ 28,750  
Gavin Scotti
  $ 28,750  

  (c)   third, to (i) Escrow Agent in full payment of all legal fees and
expenses owed by the Company to Escrow Agent and (ii) to Lewin in payment of
other transaction expenses for which Lewin has provided notice to Escrow Agent,
not to exceed $40,000; and

  (d)   fourth, any remaining amount to Lewin for disbursement to the Sellers in
proportion to the Sellers’ respective percentage interests in the Company
immediately prior to Closing as set forth in Exhibit A to the Purchase
Agreement.

4.   Release of Obligations.

  (a)   Bessemer. By signing this Agreement, Bessemer agrees that, upon payment
to Bessemer of the full amount set forth in Section 3(ii)(a), without further
action by or notice to Bessemer, the Company’s obligations to Bessemer under the
Bessemer Note shall have been satisfied in full.     (b)   Guarantor. Ann Lewin,
as guarantor of the Company’s obligation under the Bessemer Note, pursuant to a
Securities Pledge Agreement between the Company and Ann Lewin (the “Pledge
Agreement”), received a pledge of certain of the

- 2 -



--------------------------------------------------------------------------------



 



      Company’s stock in Comprehensive Care Corporation as security for such
guaranty. By signing this Agreement, Ann Lewin agrees that, upon payment to
Bessemer of the full amount set forth in Section 3(ii)(a), and without further
action by or notice to the Company or Ann Lewin, the Pledge Agreement and Ann
Lewin’s security interest created thereby shall be terminated.     (c)   Member
Creditors. By signing this Agreement, the Member Creditors agree that, upon
payment to the Member Creditors of the full amounts set forth in
Section 3(ii)(b), without further action by or notice to any of the Member
Creditors, all claims that such Member Creditors shall have against the Company
for borrowed money or any interest, penalties or damages arising therefrom,
shall have been satisfied in full; and all of the Company’s assets shall be free
and clear of any lien from the Member Creditors or any successor in interest.

5.   Escrowed Shares. Upon receipt of the Escrowed Shares, the Escrow Agent
shall release the Escrowed Shares to Lewin, the net proceeds from the sale of
which Lewin will disburse to the Sellers in proportion to the Sellers’
respective percentage interests in the Company immediately prior to Closing as
set forth in Exhibit A to the Purchase Agreement.   6.   Additional Escrowed
Cash.

  (a)   Cash in Lieu of Escrowed Shares. If cash is paid by Buyer to Escrow
Agent in lieu of the Escrowed Shares as provided in Section 2(b)(ii) of the
Purchase Agreement, such cash shall be deemed additional Escrowed Cash and
distributed as provided in Section 3 above.     (b)   Cash on Hand at Closing.
The parties acknowledge that Company is being sold to Buyer with no cash in the
Company’s bank accounts. Lewin intends to transfer to the Escrow Agent any funds
remaining in the Company’s bank accounts immediately prior to the Closing, which
funds, if any, shall be added to the Escrowed Cash and distributed as provided
in Section 3 above.

7.   Responsibilities of the Escrow Agent. The Escrow Agent shall have the
following responsibilities hereunder:

  (a)   The obligations and duties of the Escrow Agent are confined to those
specifically enumerated herein and the Escrow Agent shall not be liable or
responsible for any act or failure to act on its part except for its own willful
misconduct or gross negligence.     (b)   The duties of the Escrow Agent
hereunder shall be limited to the safekeeping of the Escrow Consideration and
the disposition of the same in accordance with the terms and conditions
contained herein, and no implied duties or obligations shall be read herein
against the Escrow Agent.     (c)   The Escrow Agent may rely or act upon any
order or direction, instruments or signatures believed by it to be genuine and
may assume that any person purporting to give any written notice, advice or
instruction in connection therewith has been duly authorized to do so; provided,
however, that Escrow

- 3 -



--------------------------------------------------------------------------------



 



      Agent shall confirm any such instructions purporting to be from or on
behalf of Buyer with Buyer’s counsel.     (d)   The Escrow Agent shall not be
required to institute or defend any action or legal proceeding involving the
terms and conditions contained herein. For all deliveries made by the Escrow
Agent in accordance with the provisions hereof, the Escrow Agent shall have full
release, discharge and acquittance and shall not be subject to any claim on the
part of any person beneficially interested hereunder.     (e)   In the event
that the Escrow Agent shall be uncertain as to its duties or rights hereunder or
shall receive instructions with respect to the Escrow Consideration which, in
its sole opinion, are in conflict with either other instructions received by it
or any provision of this Agreement, it shall be entitled to hold the Escrow
Consideration pending the resolution of such uncertainty to the Escrow Agent’s
sole satisfaction, final judgment of a court or courts of competent
jurisdiction, or otherwise.

8.   Amendment and Cancellation. The Escrow Agent shall not be bound by any
cancellation, waiver, modification or amendment of these instructions, including
the transfer of any interest hereunder, unless such cancellation, waiver,
modification or amendment is in writing and signed by Buyer and Lewin, as
Sellers’ representative, and, if the duties of the Escrow Agent hereunder are
affected, unless the Escrow Agent also shall have given its written consent
thereto.   9.   Legal Counsel.

  (a)   The Escrow Agent may consult with, and obtain advice from, legal counsel
in the event of any question as to any of the provisions hereof or its duties
hereunder, and the Escrow Agent shall be fully protected in acting in good faith
in accordance with the opinion and instructions of such counsel.     (b)   Buyer
acknowledges that Escrow Agent acts from time to time as counsel to the Company,
and Buyer agrees that the Escrow Agent’s acting as the Escrow Agent shall not
impair the ability of Thelen Reid Brown Raysman & Steiner LLP to represent
Company in any dispute arising hereunder, under the Purchase Agreement or under
any related agreement.

10.   Resignation. The Escrow Agent shall have the right, in its discretion, to
resign hereunder at any time, by giving at least ten (10) days’ prior written
notice of such resignation to Buyer and Lewin, as Sellers’ representative. In
such event, Buyer and Lewin, as Sellers’ representative, will promptly select a
successor escrow agent. The Escrow Agent, subject to the terms hereof, shall be
bound hereby until a successor agent shall be appointed. The Escrow Agent shall
be discharged from all further duties hereunder upon acceptance by the
substitute escrow agent of the Escrow Agent’s duties hereunder or upon transfer
and delivery of the Escrow Consideration or upon the order of any court.

11.   Indemnification. Buyer and Lewin, as Sellers’ representative, jointly
shall indemnify the Escrow Agent and each partner, employee, attorney and agent
of the Escrow Agent (collectively, the “Indemnified Parties”) for, and hold it
harmless against, any and all losses, liabilities, costs or expenses, in
connection herewith, including reasonable

- 4 -



--------------------------------------------------------------------------------



 



    attorneys’ fees, incurred on the part of the Indemnified Parties in
connection with the Escrow Agent’s acceptance of, or the performance of its
duties and obligations under, these instructions, as well as the reasonable
costs and expenses of defending against any claim or liability arising out of or
relating to these instructions, except as the same may arise as the result of
any Indemnified Party’s own gross negligence or willful misconduct.   12.  
Disbursement into Court. If, at any time, there shall exist any dispute between
Buyer and Lewin, as Sellers’ representative, with respect to the holding or
disposition of any portion of the Escrow Funds or any other obligations of the
Escrow Agent hereunder, or if at any time the Escrow Agent is unable to
determine, to the Escrow Agent’s sole satisfaction, the proper disposition of
any portion of the Escrow Funds or the Escrow Agent’s proper actions with
respect to its obligations hereunder, or if Buyer and Lewin, as Sellers’
representative, have not within thirty (30) days of the furnishing by the Escrow
Agent of a notice of resignation pursuant to Section 8 hereof, appointed a
successor Escrow Agent to act hereunder, then the Escrow Agent may petition (by
means of an interpleader action or any other appropriate method) any court of
competent jurisdiction in New York, New York, for instructions with respect to
such dispute or uncertainty, and pay into such court all assets held by it in
the Escrow Consideration for holding and disposition in accordance with the
instructions of such court.   13.   Fees. The Escrow Agent shall not be entitled
to collect any fee for its services under this Agreement. Lewin, as Sellers’
Representative, shall pay, or reimburse the Escrow Agent for, promptly following
the receipt of a written demand therefor (which demand shall include an
accounting for such costs and expenses in specific detail), all of the expenses
incurred by the Escrow Agent in connection with this Agreement, including, but
not limited to, reasonable attorneys’ fees and expenses.   14.   Notices and
Communications. All notices and other communications required or provided under
this Agreement shall be given in the manner required, and deemed delivered and
effective as prescribed, by facsimile transmission with receipt confirmed, or in
writing by transmission by Federal Express or other overnight delivery service,
as follows:

If to Buyer:
Hythiam, Inc.
11150 Santa Monica Blvd., Suite 1500
Los Angeles, CA 90025
Attn: Chief Executive Officer
Fax: (310) 444-5300
With a copy to:
John C. Kirkland, Esq.
Dreier Stein & Kahan LLP
1620 26th Street
6th Floor, North Tower
Santa Monica, CA 90404
Fax: (424) 202-5250

- 5 -



--------------------------------------------------------------------------------



 



If to Sellers:
Mr. Nicholas Lewin
535 Madison Avenue, 35th Floor
New York, NY 10022
Fax: (212) 898-1161
If to Company:
Woodcliff Healthcare Investment Partners LLC
Mr. Nicholas Lewin
535 Madison Avenue, 35th Floor
New York, NY 10022
Fax: (212) 898-1161
If to Escrow Agent:
Thelen Reid Brown Raysman & Steiner LLP
875 Third Avenue
New York, NY 10022-6225
Telephone: (212) 603-2412
Telecopier: (212) 603-2001
Attention: E. Ann Gill, Esq.

15.   General Provisions.

  (a)   This Agreement constitutes the entire agreement between the parties
relating to the deposit and disbursement of the Escrowed Consideration and
merges, supersedes and terminates all prior written and oral agreements and all
contemporaneous oral agreements between the parties relating to such escrow.
This Agreement may not be amended or modified in any respect except by a writing
duly executed by all of the parties hereto.     (b)   The laws of the State of
Delaware (without giving effect to its conflicts of laws principles) govern all
matters arising out of or relating to this Agreement and the transactions it
contemplates, including, without limitation, its interpretation, construction,
performance and enforcement.     (c)   This Agreement shall be binding upon and
shall inure to the benefit of the parties and their respective successors and
assigns. Notwithstanding the foregoing, however, the rights and obligations of
Buyer and Sellers under this Agreement may not be assigned or delegated without
the prior written consent of the other party (other than the Escrow Agent). The
rights and obligations of the Escrow Agent under this Agreement may be assigned
or delegated only in accordance with Section 10.     (d)   The headings of the
Paragraphs of this Agreement are for convenience of reference only, are not part
of this Agreement and shall not be used in its interpretation.

- 6 -



--------------------------------------------------------------------------------



 



  (e)   The failure of any party at any time to require performance by any other
party of a provision of this Agreement or to resort to a remedy at law, in
equity or otherwise shall in no way affect the right of such party to require
full performance or to resort to such remedy at any time thereafter nor shall a
waiver by any party of the breach of any provision of this Agreement be taken or
held to be a waiver of any subsequent breach unless expressly so stated in
writing. No waiver of any of the provisions of this Agreement shall be effective
unless in a writing signed by the party to be charged.     (f)   No provision of
this Agreement that is held to be illegal, invalid or unenforceable by a court
of competent jurisdiction shall in any way affect the legality, validity or
enforceability of any other provision of this Agreement, all of which shall
remain in full force and effect.     (g)   From time to time from and after the
date hereof, the other parties shall deliver or cause to be delivered to the
Escrow Agent such further documents and instruments and shall do and cause to be
done such further acts as the Escrow Agent shall reasonably request (it being
understood that the Escrow Agent shall have no obligation to make any such
request) to carry out more effectively the provisions and purposes of this
Agreement, to evidence compliance herewith or to assure itself that is protected
in acting hereunder.     (h)   This Agreement shall terminate on the final
disposition of the Escrowed Consideration in accordance with Sections 4 through
6, provided that the rights of the Escrow Agent and the obligations of the other
parties under Sections 9 and 11 shall survive the termination of this Agreement
and the resignation or removal of the Escrow Agent.     (i)   This Agreement may
be executed in counterparts, each of which shall constitute an original document
and all of which together shall constitute one and the same document.

[signature page follows]

- 7 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Escrow Agreement as of the
day and year first above written.

                     
 
                    BUYER:           COMPANY:     Hythiam,   Inc.      
Woodcliff Healthcare Investment Partners LLC    
 
                   
By:
  /s/ Chuck Timpe       By:   /s/ Nicholas Lewin    
 
                   
Name:
Title:
  Chuck Timpe
CFO       Name:
Title:   Nicholas Lewin
Manager    
 
                    LEWIN:           ESCROW AGENT:                 Thelen Reid
Brown Raysman & Steiner LLP    
 
                    /s/ Nicholas Lewin                                  
Nicholas Lewin, as Sellers’ representative       By:   /s/ E. Ann Gill    
 
                   
 
              Name: E. Ann Gill    
 
                   Title: Partner    
 
                    SOLELY FOR PURPOSES OF AGREEING       SOLELY FOR PURPOSES OF
AGREEING     TO THE PROVISIONS OF SECTION 4(a):       TO THE PROVISIONS OF
SECTION 4(b):     BESSEMER:                
 
                                /s/ Richard Danzig                       /s/
Stephanie Samuells       Richard Danzig                       Name: Stephanie
Samuells                 Title: Senior Vice President                          
  /s/ Tony Milone                                   Tony Milone    
 
                    /s/ Ann Lewin       /s/ Gavin Scotti                   Ann
Lewin       Gavin Scotti    
 
                                Tanglewood Investment Partners    
 
                                /s/ Nicholas Lewin                              
    Nicholas Lewin, Manager    

- 8 -